DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been examined and rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11044297. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
Patent No. 11044297
1. An apparatus, comprising: 5an interface for receiving media information, wherein the media information indicates a segment data rate for each of a plurality of media data segments and further indicates a quality value for each of the plurality of media data segments, and 10a selector for selecting one or more selected segments from the plurality of the media data segments depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on an available data rate of a communication resource, 15 wherein the interface is configured to transmit a request requesting the one or more selected segments, and wherein the interface is configured to receive the one or more selected segments 20being transmitted on the communication resource.

2. The apparatus according to claim 1, wherein an index or an instant of time is assigned to each of the plurality of media 25data segments, wherein each of the plurality of media data segments is assigned to exactly one of a plurality of data streams, 30wherein each of the plurality of media data segments is assigned to exactly one of one or more selection groups, wherein the index or the instant of time of each of the media data segments of each selection group of the one or more selection groups is equal to the index or 35the instant of time of every other media data segment of said selection group, wherein each of the one or more selection groups comprises exactly one media data segment from each of the plurality of data streams, Attorney Docket No. 111386-8001.US02 (BIT140803PUS)152723389.134 wherein the index or the instant of time of each of the media data segments of each data stream differs from the index or the instant of time of every other media data segment of said data stream, and 5 

wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, at least one of the media data segments from each of 10the one or more selection groups as the one or more selected segments. 

4. The apparatus according to claim 2, 20 wherein the plurality of data streams form an order, and wherein the selector is configured to select the at least one of the media data segments from each of the one or more selection groups, depending on the 25segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication 
1. An apparatus, comprising: an interface for receiving media information, wherein the media information indicates a segment data rate for each of a plurality of media data segments and further indicates a quality value for each of the plurality of media data segments, and a selector for selecting one or more selected segments from the plurality of the media data segments depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on an available data rate of a communication resource, wherein the interface is configured to transmit a request requesting the one or more selected segments, and wherein the interface is configured to receive the one or more selected segments being transmitted on the communication resource, 


wherein an index or an instant of time is assigned to each of the plurality of media data segments, wherein each of the plurality of media data segments is assigned to exactly one of a plurality of data streams, wherein each of the plurality of media data segments is assigned to exactly one of two or more selection groups, wherein the index or the instant of time of each of the media data segments of each selection group of the two or more selection groups is equal to the index or the instant of time of every other media data segment of said selection group, wherein each of the two or more selection groups comprises exactly one media data segment from each of the plurality of data streams, wherein the index or the instant of time of each of the media data segments of each data stream differs from the index or the instant of time of every other media data segment of said data stream, 














wherein the plurality of data streams forms an order, said order starting from a base layer data stream of the plurality of data streams, followed by enhancement layer data streams of the plurality of data streams ordered by quality, and 






* wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments and depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, and depending on the order of the plurality of data streams, at least one of the media data segments from each of the two or more selection groups as the one or more selected segments.


Independent claims 13, 17 and 21 of the instant application can be mapped as shown above to independent the claim 11 of Patent No. 11044297. Independent claim 20 of the instant application can be mapped as shown above to independent the claim 15 of Patent No. 11044297. Dependent claims of the instant application can be mapped to other corresponding dependent claims of the patent no 11044297, such as claims 3-8 and 10-12 of the instant application can be mapped with claims 2-7 and 8-10, and claims 14 to claim 9, claim 16 to claim 10, claim 15 and 13, so forth.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are  rejected under 35 U.S.C. 101 because, a bit stream claimed by claim 18 and claim 19, directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter as “A bit stream” is considered to a signal per se. 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 7-11, 13-15, 17-19 and 20-23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Begen et al. (U.S.PGPub 2013/0042015) in view of McCarthy et al. (U.S. PGPub 2013/0179589) in view of Hassan et al. (U.S. PGPub 2016/0088054).
As per claims 1, 13, 17-18 and 20-23
Begen teaches an apparatus (Begen, see para 0040, client device 105 as shown in fig. 3) comprising: 5an interface for receiving media information (Begen, see para 
wherein the media information indicates a segment data rate for each of a plurality of media data segments and further indicates a quality value for each of the plurality of media data segments (Begen, see para 0054, method embodiment 105A implemented by a client device 105 as shown in fig. 6, receiving a manifest for plural encoded representations of a single content stream, each representation fragmented into plural chunks, each representation comprising a different quality level, the manifest listing a plurality of representations, each representation comprising the plural chunks at one of a plurality of quality levels 602). 
wherein the interface is configured to transmit a request requesting the one or more selected segments (Begen, see para 0045, 0054 HTTP logic 325 comprises HTTP client functionality, and may generate requests for chunks based in some embodiments on a manifest as quality level received from the network 100 from the origin server device 114, and to generate requests for chunks by communicating bandwidth constraints and other information represented as quality level, as shown in fig. 6 each representation comprising a different quality level, the manifest listing a plurality of representations, each representation comprising the plural chunks at one of a plurality of quality levels 602 and requesting one of the plural chunks based on selection of one of the plurality of quality levels explicitly indicated in the manifest 604), 
and wherein the interface is configured to receive the one or more selected segments 20being transmitted on the communication resource (Begen, see para0042,  
Though Begen teaches the encoding process creates streams including chunks that are based on encoding rate, quality and available bandwidth or bit rate; 
Began fails to exclusively teach a selector for selecting one or more selected segments from the plurality of the media data segments depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on an available data rate of a communication resource;
In a similar field of endeavor McCarthy teaches a selector for selecting one or more selected segments from the plurality of the media data segments depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on an available data rate of a communication resource (McCarthy, see para 0059, 0078, as shown in fig. 10 fragment-selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation, for each fragment selected, the fragment-selection process compares the video-quality values to the maximum video-quality values,  as shown in fig. 16 at block 1610 a fragment-selection process within the Agile Streaming Adapter, inspects media fragments and selects fragments to deliver to individual clients based on several factor, including the total bandwidth available to all 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen with the teaching of McCarthy as doing so would provide an efficient way to increasing the service operating range for bandwidth-constrained networks, thereby increasing the number of potential customers that could be served by a service provider (McCarthy, see paragraph 0067).
Begen in view of McCarthy fails to exclusively teach wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that the quality value of each of the one or more selected segments is greater than a threshold value.
In a similar field of endeavor Hassan teaches, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that the quality value of each of the one or more selected segments is greater than a threshold value (Hassan, see paragraphs 0049-0051, quality metric for each media content segment is compared with the other media content segments in that same representation, if media content segments in the representation are of substantially similar quality to the other media content segments in the representation, then the media content segments are unaffected, the media content segments can be unaffected when the quality metric for each of the media content segments exceeds a selected quality threshold 612, the selected quality threshold 612 can be determined by 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy with the teaching of Hassan as doing so would provide an efficient way to enhance the multimedia service capabilities to deliver high quality of experience (QoE) to the consumers ensuring ubiquitous access to video content and services from any location, at any time, with any device and technology (Hassan see paragraph 0001).

As per claim 7
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that an average of the segment data rates of the one or more selected segments is smaller than or equal to the available data rate20 (McCarthy see para  0073, fragment-selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation. For each 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen with the teaching of McCarthy and the motivation to do so would be the same as the motivation cited above as motivation related to claim 1.

As per claim 8
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that a first average of the segment data rates of the one or more selected segments is smaller than or equal to the available data rate, and so that a first sum of the quality values of the one or more selected segments indicates a higher 25quality than a second sum of the quality of values of another selection of one or more media data segments, wherein a second average of the segment data rates of the media data segments of said another selection is also smaller than or equal to the available data rate (McCarthy see para  0074, adaptive Streaming Server selects media segments to deliver to individual clients based on several factors, factors can include the content requested by the client; the total bandwidth available to all clients in a group; the video qualities of segments that 
 As per claim 9
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that the quality value of each of the one or more selected segments is greater than a threshold Begen with the teaching of McCarthy teaches the apparatus according to claim 1, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that an average of the segment data rates of the one or more selected segments is smaller than or equal to the available data rate20 (McCarthy see para  0073, fragment-selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation. For each fragment selected, the fragment-selection process compares the video-quality values to the maximum video-quality values, if the video-quality value of the selected fragment exceeds the maximum video-quality value, the fragment-selection process will then continue to select different fragment until it finds a fragment that has a video-quality factor less than or equal to the maximum video-quality value).


As per claims 10 and 15,
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1,wherein the quality value indicated by the media information for each media data segment of the plurality of media data segments is a first quality value of said Attorney Docket No. 111386-8001. USO136media data segment, and wherein the media information further indicates a second quality value for each of the plurality of media data segments, and wherein the selector is configured to select the one or more selected segments 5from the plurality of media data segments, so that the first quality value of each of the one or more selected segments is greater than a first threshold value, and so that the second quality value of each of the one or more selected segments is greater than a second threshold value (McCarthy see para 0050, a fragment selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation, for each fragment selected, the fragment-selection process compares the video-quality values to the maximum video-quality values, if the video-quality value of the selected fragment exceed the maximum video-quality value, the fragment-selection process will then continue to select different fragment until it finds a fragment that has a video-quality factor less than or equal to the maximum video-quality value, the agile streaming server modifies the requests from client devices thereby improving sharing of bandwidth 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen with the teaching of McCarthy and the motivation to do so would be the same as the motivation cited above as motivation related to claim 1.

As per claims 11, 14 and 19,
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, wherein the quality value of each of the plurality of segment descriptions depends on a peak signal-to-noise ratio, or depends on a structured similarity value, or depends on a mean opinion score, or depends on a quality metric retrieved by perceptual evaluation of video quality, or depends on a quality metric retrieved by a media delivery index, or depends on a 15quantization parameter of one of the plurality of media data segments, wherein the bit stream comprises at least two quality values for each of the plurality of media data segments (Begen see para 0026, one representation comprise an encoded version of the received content stream at a quality level measured 

9.	Claims 2-6 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Begen et al. (U.S.PGPub 2013/0042015) in view of McCarthy et al. (U.S. PGPub 2013/0179589) in view of Hassan et al. (U.S. PGPub 2016/0088054) in view of Luby (U.S. PGPub 2013/0007223).
As per claim 2, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, yet fails to exclusively teach wherein an index or an instant of time is assigned to each of the plurality of media 25data segments, wherein each of the plurality of media data segments is assigned to exactly one of a plurality of data streams, 30wherein each of the plurality of media data segments is assigned to exactly one of one or more selection groups, wherein the index or the instant of time of each of the media data segments of each selection group of the one or more selection groups is equal to the index or 35the instant of time of every other media data segment of said selection group,wherein each of the one or more selection groups comprises exactly one media data segment from each of the plurality of data streams, Attorney Docket No. 111386-8001.US02 (BIT140803PUS) 152723389.134 wherein the index or the instant of time of each of the media data segments of each data stream differs from the index or the instant of time of every other media data segment of said data stream, and 5 wherein the selector is configured to select, depending on the segment data rates of the plurality of media 
In a similar field of endeavor Luby teaches,
wherein an index or an instant of time is assigned to each of the plurality of media 25data segments, wherein each of the plurality of media data segments is assigned to exactly one of a plurality of data streams, 30wherein each of the plurality of media data segments is assigned to exactly one of one or more selection groups, wherein the index or the instant of time of each of the media data segments of each selection group of the one or more selection groups is equal to the index or 35the instant of time of every other media data segment of said selection group, wherein each of the one or more selection groups comprises exactly one media data segment from each of the plurality of data streams(Luby see para 0019-0111, each block has a "playout time" or "duration" that represents the amount of time it would take for the receiver to play the media included in that block at normal speed. In some cases, the playout of the media within a block may depend on having already received data from previous blocks. In rare cases, the playout of some of the media in a block may depend on a subsequent block, in which case the playout time for the block is defined with respect to the media that can be played out within the block without reference to the subsequent block, and the playout time for the subsequent block is increased by the playout time of the media within this block that can only playout after having received the subsequent block),

and 5 wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, at least one of the media data segments from each of 10the one or more selection groups as the one or more selected segments (Luby, see para 0205, Using the segment indexing, the client may determine that the first block that it should download is the first block with a time offset that is at most 22 seconds and that starts with a RAP, is a seek point, although block 5 has a time offset that is smaller than 22 seconds, its time offset is 21.965 seconds, the segment indexing indicates that block 5 does not start with a RAP, and thus instead, based on the segment indexing, the client selects to download block 4, since its start time is at most 22 second sits time offset is 21.623 seconds, and it starts with a RAP, based on the segment indexing, the client will make an HTTP range request starting at byte offset 157,034).


As per claim 3, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, yet fails to exclusively teach the apparatus according to claim 2, wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and 15depending on the available data rate of the communication resource, exactly one of the media data segments from each of the one or more selection groups as the one or more selected segments.  
In a similar field of endeavor Luby teaches,
wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and 15depending on the available data rate of the communication resource, exactly one of the media data segments from each of the one or more selection groups as the one or more selected segments (Luby see para 0379, the designer of a block-request streaming system is faced with a choice in the design of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Luby as doing so would provide a block-request streaming system for low-latency streaming of media presentation content where relatively larger media segment files for live profile streaming may be aggregated from relatively smaller media fragments for low-latency streaming (Luby, see paragraph 0029).

As per claim 4, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, yet fails to exclusively teach the apparatus according to claim 2, 20 wherein the plurality of data streams form an order, and wherein the selector is configured to select the at least one of the media data segments from each of the one or more selection groups, depending on the 25segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, and depending on the order of the plurality of data streams.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Luby as doing so would provide a block-request streaming system for low-latency streaming of media presentation content where relatively larger media segment files for live profile streaming may be aggregated from relatively smaller media fragments for low-latency streaming (Luby, see paragraph 0029).

30 As per claim 5, 

In a similar field of endeavor Luby teaches, wherein the selector is configured to not select a second media data segment of a second one of the data streams from a selection group of the one or more selection groups, if a first media data segment of a first one of the data streams from said selection group is not also selected by the selector, or if said first media data segment of said first one of the data streams 35from said selection group has not been previously selected by the selector, wherein said first one of the data streams precedes the second one of the data streams in the order of the data streams(Luby see para 0537, the number of requests issued for data corresponding to a given block may be dependent on whether a suitable condition with respect to the block is met, if the condition is not met then the client may be restricted from making further requests for the block if the successful completion of all currently incomplete data requests for the block would allow recovery of the block with high probability, if the condition is met then a larger number of requests for the block may be issued, the restriction above does not apply. An example of a suitable condition is that 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Luby as doing so would provide a block-request streaming system for low-latency streaming of media presentation content where relatively larger media segment files for live profile streaming may be aggregated from relatively smaller media fragments for low-latency streaming (Luby, see paragraph 0029).

As per claim 6, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 2, yet fails to exclusively teach, wherein each of the plurality of media data segments is assigned to exactly one of two or more selection groups, 5 wherein each of the two or more selection groups comprises exactly one media data segment from each of the plurality of data streams, and wherein the selector is configured to select, depending on the segment data rates 10of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, at least one of the media data segments from each of the two or more selection groups as the one or more selected segments.
In a similar field of endeavor Luby teaches, wherein each of the plurality of media data segments is assigned to exactly one of two or more selection groups, 5 wherein 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Luby as doing so would provide a block-request streaming system for low-latency streaming of media presentation content where relatively larger media segment files for live profile streaming may be aggregated from relatively smaller media fragments for low-latency streaming (Luby, see paragraph 0029).


As per claims 12 and 16, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, yet fails to exclusively teach wherein the interface is configured to receive a first file comprising a first portion of 20the media information, said first portion indicating the segment data rates of the plurality of media data segments, and wherein the interface is configured to receive a second file comprising a second portion of the media information, said second portion indicating the quality values 25of the plurality of media data segments.
In a similar field of endeavor Walker teaches,
wherein the interface is configured to receive a first file comprising a first portion of 20the media information, said first portion indicating the segment data rates of the plurality of media data segments, and wherein the interface is configured to receive a second file comprising a second portion of the media information, said second portion indicating the quality values 25of the plurality of media data segments (Walker 0093-0116, encapsulation unit 30 may be configured to divide a segment of media data into a plurality of sub-segments, encapsulation unit 30 may provide a sub-segment to output interface 32 as soon as the sub-segment has been formed, representations 68 may be separated into adaptation sets, an adaptation set may also be referred to as a "representation group.", with characteristics, such as codec, profile and level, resolution, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Walker as doing so would provide a method reducing latency associated with streaming media data over a network, in accordance with Dynamic Adaptive Streaming over HTTP (Walker, see paragraph 0006-0008).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 20130103849 method for signaling characteristics of segments for streaming media data;
U.S. PGPub 20100316126 method for motion based dynamic resolution multiple bit rate video encoding;
U.S. PGPub 20100189183 method for multiple bit rate video encoding using variable bit rate and dynamic resolution for adaptive video streaming;

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443